Citation Nr: 1748962	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-26 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss in his left ear was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  The Veteran was diagnosed with mild hearing loss in his right ear during his enlistment physical examination.

3.  The Veteran's hearing loss in his right ear was not aggravated by his active duty service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss was incurred in or aggravated by his military service.  For the reasons that follow, the Board disagrees.  

Left ear

As an initial matter, the Board finds that the record establishes the presence of a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss to the degree required by VA was demonstrated at an audiogram performed during a VA audiological examination in October 2012.  Hearing loss was also diagnosed by the Veteran's VA health care providers.  See Salem VA Medical Center (VAMC) outpatient treatment records dated November 2003 and June 2004, and Hudson Valley VAMC medical records dated October 2011.  The Veteran had left mastoid surgery in 2008 and had decreased hearing and ear infections for two years.  See Hudson Valley VAMC outpatient treatment records dated October 2011.  Accordingly, the Veteran has satisfied the first prong for establishing a service connection. 

The Board finds that there is competent and credible evidence of in-service incurrence of acoustic trauma.  The Veteran's DD Form 214 shows that he had some foreign service and indicated that he served as a rifleman.  Further, he has reported exposure to noise during training which involved grenades, rocket launchers, and gunfire without hearing protection while serving in the military during his May 2017 hearing testimony.  May 2017 Hr. Tr. pp. 4-5.  As such, acoustic trauma during the Veteran's period of active duty service is conceded.  The Veteran has satisfied the second prong for establishing a service connection. 

There is no nexus between the Veteran's left ear hearing loss and his active duty service.  In the October 2012 VA examination, the examiner opined that the Veteran's hearing loss was not likely caused by or the result of an event in service.  The VA examiner explained that the Veteran's hearing in his left ear was normal on his enlistment physical examination and a subsequent hearing test did not indicate a change after comparing the two hearing tests.  Id.  See also, Service Treatment Records (STRs) dated April 1976 and May 1977, respectively.  In addition, the examiner acknowledged that the Veteran's noise exposure as an infantryman involved using small arms fire, tactical vehicles, helicopters, and tanks.  Id.  The Veteran reported that he did not have noise protection and did not have occupational exposure to noise.  Id.  However, the VA examiner concluded that there is no evidence in the Veteran's C-file and STRs to indicate that his hearing loss in his left ear was affected by military noise exposure.  Id.  Thus, the Board finds that the Veteran has not satisfied the third prong for establishing a service connection.  

The Veteran's hearing loss in his left ear may not be presumed.  Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2015); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  In March 1996, his hearing was noted as normal during an outpatient examination at the VA in North Carolina.  The Veteran's lack of complaint during the March 1996 VA outpatient examination likely explains the characterization of his hearing as normal.  The Veteran was diagnosed with hearing loss in November 2003-more than 34 years after he left the military.  The significant lapse in time between his service and post-service treatment is a factor to consider.  See Maxson v. Graber, 230 F.3d 1330, 1332-33 (Fed. Cir. 2000) (finding that the absence of record of complaints or treatment for over 40 years after service was a factor against a finding that the appellant's condition was worsened by military service).  The evidence of record does not show that the Veteran was diagnosed with hearing loss in the left ear within a year after he left the military.  Accordingly, the Board finds that a presumption of hearing loss during service is not appropriate.  

In May 2007, the Veteran provided a treatise article on the delayed effects of noise on the ear.  The article suggests that while the delayed effects of noise on the ear are not typical, it can occur in subjects with fragile ears.  The study involved rats not humans and did not directly or indirectly mention the Veteran.  With regard to medical treatise information, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514   (1998); see also 38 C.F.R. Â§ 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). Similarly, medical treatise evidence could  "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229  (1999);  Sacks v. West, 11 Vet. App. 314, 317  (1998),  Libertine v. Brown, 9 Vet. App. 521   (1996); Beausoleil v. Brown, 8 Vet. App. 459  (1996).   However, the medical treatise information submitted by the appellant is of a general nature and does not contain any information or analysis specific to the Veteran's condition.  The medical treatise does not take into account the Veteran's current hearing disorder and medical history.  Thus, the non-specific medical evidence is insufficient to establish nexus between the Veteran's hearing loss in his left ear and acoustic trauma in service.  

The Board has considered the Veteran's contentions that his current hearing loss in his left ear was caused by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of diminished hearing and that he did not receive hearing protection while in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); May 2017 Board Hr. Tr. p. 4.  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hearing loss and his military service. 

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a service connection for hearing loss in the left ear is denied.  

Right ear

The Veteran was noted as having mild hearing loss on his entrance examination.  The issue before the Board is whether the Veteran had condition was aggravated by his military service.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran's condition was not aggravated by his military service.  In the October 2012 VA examination report, the VA examiner stated that the Veteran's pre-existing hearing loss was not aggravated beyond normal progression in military service.  The VA examiner noted that, while the Veteran had mild hearing loss in his right ear when entering the military, a subsequent examination did not show a change in his hearing in his right ear when comparing the April 1976 and May 1977 hearing tests while serving as an infantryman.  While the October 2012 VA report did not mention the Veteran's use of hand grenades and rocket launchers as suggested by the Veteran's representative at the May 2017 Board hearing, nothing in the record suggests a shift in the Veteran's hearing during service.  As noted above, the medical treatise submitted by the Veteran relates to delayed onset of hearing loss.  This medical treatise is not relevant to the issue of aggravation because the Veteran had a pre-existing condition.  In addition, the findings must be rejected because it does not address the Veteran's condition.  Without more, the Board finds that the Veteran's hearing loss in his right ear was not aggravated by his active duty service.  

As noted above, the Veteran lay testimony during the Board hearing was considered, but he is not competent to address the necessary link between his current hearing loss in his right ear and his military service.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a service connection for hearing loss in the left ear is denied.  


ORDER

Entitlement to a service connection for bilateral hearing loss is denied. 





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


